Fourth Court of Appeals
                                       San Antonio, Texas
                                           No. 04-20-00490-CV

                  IN RE Joe GUILLEN, Carolyn Harris, Sidney Hipp, Wayne Holmes
                                and Shenandoah Church of Christ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice2
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza Rodriguez, Justice

      On October 21, 2020, this court denied relators’ petition for writ of mandamus. On
November 5, 2020, relators filed a motion for en banc reconsideration. After considering the
arguments raised by relator, the motion is hereby DENIED.

                    It is so ORDERED November 17, 2020.


                                                                            PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1
 This proceeding arises out of Cause No. 2020CI10510, styled Shenandoah Church of Christ v. Joe Guillen, et al,
pending in the 166th Judicial District Court, Bexar County, Texas; and Cause No. 2020CI202010952, styled
Shenandoah Church of Christ v. Gabriel Rodriguez pending in the 225th Judicial District Court, Bexar County,
Texas. The Honorable Anjelica Jimenez signed the orders at issue in this original proceeding.
2
    Not participating.